Citation Nr: 0528729	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-15 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased (compensable) rating for 
otitis media.

3.  Entitlement to an increased rating in excess of 30 
percent for left knee disability prior to May 7, 2001.

4.  Entitlement to an increased rating in excess of 40 
percent for left knee disability prior to May 20, 2003.

5.  Entitlement to an increased rating in excess of 50 
percent for left knee disability on and after May 20, 2003.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from January 1943 to 
April 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Providence, Rhode Island, Regional Office (RO) that denied 
service connection for hearing loss, continued a 
noncompensable rating for otitis media, and continued a 
rating of 30 percent for residuals of a left knee injury.  RO 
increased the rating for left knee disability twice during 
the pendancy of this appeal, first to 40 percent and then to 
50 percent.  In a claim for an increased rating, "the 
claimant will generally be presumed to be seeking the maximum 
available benefit allowed by law or regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The appeal for increased 
evaluation for left knee disability accordingly remains 
before the Board, with the consequent issues as shown on the 
title page.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with mild to 
moderately severe mid-to-high frequency sensorineural hearing 
loss (SNHL) in the right ear, and mild to moderate mid-to-
high frequency SNHL left ear.  

2.  There is no objective evidence of onset of hearing loss 
during service or during a presumptive period.  There is no 
clear objective evidence of exposure to acoustic trauma in 
service and no medical evidence of nexus between the current 
hearing loss and appellant's military service.  SNHL is not 
shown to a compensable degree within 1 year following 
separation from service.

3.  Appellant has service connection for otitis media.  There 
is no medical evidence that the condition is currently 
suppurative.  Competent medical opinion states that 
appellant's hearing loss is not consequent to otitis media.

4.  Appellant is service-connected for degenerative arthritis 
of the left knee.  Prior to May 7, 2001, appellant's left 
knee range of motion was flexion to 90 degrees and extension 
to 20 degrees, with pain.  There was no clinical evidence of 
instability.

5.  Prior to May 20, 2003, appellant's left knee range of 
motion was flexion to 110 degrees and extension to 36 
degrees, with pain.  There was no clinical evidence of 
instability.

6.  Subsequent to May 20, 2003, appellant's left knee range 
of motion is flexion to 110 degrees and extension to 50 
degrees, with pain.  There is no clinical evidence of lateral 
instability.


CONCLUSIONS OF LAW

1.  Appellant's bilateral sensorineural hearing loss was not 
incurred in or aggravated by military service, nor may 
service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2004).

2.  Schedular criteria for a compensable rating for otitis 
media have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.10, 4.20, 4.87, Diagnostic Codes 6200, 6201 (2004).

3.  Schedular criteria for a disability rating in excess of 
30 percent for left knee disorder were not met prior to May 
7, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.10, 4.20, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2004).

4.  Schedular criteria for a disability rating in excess of 
40 percent for left knee disorder were not met prior to May 
20, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.10, 4.20, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2004).

5.  Schedular criteria for a disability rating in excess of 
50 percent for left knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.10, 4.20, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the claim was received in June 1969.  
The original rating decision of July 2000, the Statement of 
the Case (SOC) in April 2003, and the Supplemental Statements 
of the Case (SSOC) in September 2004 and June 2005 all listed 
the evidence on file that had been considered in formulation 
of the decision.  RO sent appellant a VCAA duty-to-assist 
letter in June 2005, after enactment of the VCAA and during 
the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect his 
claims for service connection and for increased disability 
rating.  The Board is aware of no additional outstanding 
evidence that would be relevant to the issues under appellate 
review, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical 
records, VA treatment records, and records from those non-VA 
providers that appellant has identified as possibly having 
relevant evidence.  Appellant has been afforded a number of 
VA medical examinations to determine the current etiology and 
severity of each of his claimed disabilities.  Finally, 
appellant was advised of his right to a hearing before RO or 
before the Board, but he has not asked for such a hearing.  
The Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  He was 
treated for chronic bilateral non-suppurative aero otitis 
media in December 1944.  He was treated for dislocation of 
the left knee on three occasions (October 1943, August 1945, 
and September 1945).  There is no notation of hearing loss in 
service, and in his separation physical in February 1946 his 
hearing was 15/15 bilaterally in the "whispered voice" 
test.

Service connection for left knee disability was granted by a 
rating decision in October 1950; the initial rating of 0 
percent was increased to 30 percent by a rating decision in 
September 1998.

Service connection for otitis media was granted by a rating 
decision in July 1955.  The initial rating was 0 percent 
disabling.

The earliest VA audiological examination on file was 
conducted in December 1993, at which time appellant's 
audiometric readings were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15    
20  
25 
25  
30  
25  
LEFT
20
20  
25  
25  
30  
24  

Speech recognition scores were 96 percent right ear and 94 
percent left ear.

Appellant filed his instant claim for service connection for 
hearing loss, and for increased rating for service-connected 
knee disability and otitis media, in June 1999.

Appellant had a VA joints examination in September 1999.  
Appellant complained of gradually increasing knee pain since 
his discharge from service, including weather aches. 
Appellant was noted to walk unsteadily and to use a cane.  On 
examination, range of motion of the left knee was 90 degrees 
flexion and -20 degrees extension (i.e., the knee lacked 20 
degrees to full extension).  The knee was stable to varus, 
valgus, and Lachman testing.  There was a well-healed scar of 
no significance.  The examination disclosed pain on all 
movements, and appellant's gait was very antalgic.  X-rays 
from September 1999 showed severe degenerative change.  The 
examiner's diagnosis was severe degenerative change in the 
left knee, status post medial meniscectomy.

The file contains several letters from Dr. G. J., a civilian 
orthopedic surgeon.  In his letter of September 1999, Dr. G. 
J. stated that appellant had significant medial compartment 
degenerative arthritis, with restricted appellant's range of 
motion and limited appellant's ability to walk and to enjoy 
recreational activities.  Dr. G. J.'s subsequent letter of 
June 2000 stated that appellant had lost all of the articular 
cartilage in the medial aspect of the left knee and was 
having particular difficulty climbing stairs.

Appellant had a VA examination for diseases of the ear in May 
2000.  Appellant reported having difficulty with his balance 
for the previous six months, resulting in several falls 
around his home.  Appellant did not recall any problems with 
his ears since his discharge from the military.  He noticed a 
hearing loss beginning fifteen years previously, and also 
tinnitus.  Appellant had no sensation of blockage or 
pressure, and denied having ear infections for a long time.  
Appellant reported vertigo getting into or out of bed, but no 
other occasions.  Physical examination was within normal 
limits.  The examiner's assessment was as follows.  (1) 
History of bilateral barotitis suffered in the service, and 
present borderline hearing loss.  (2) Intermittent tinnitus 
aurium.  (3) Positioning vertigo.  (4) Dizziness related to 
peripheral neuropathy and loss of position sense.

RO issued a rating decision in July 2000 that denied service 
connection for hearing loss and continued the current ratings 
for otitis media (0 percent) and left knee disability (30 
percent).  

The file contains an August 2000  letter from G. W., a 
private physical therapist, in which G. W. states that 
appellant reported that the left knee would buckle without 
warning, and that pain was at a 3/5 level.  Range of motion 
was grossly within normal limits, with reduced flexion and 
extension.  

Appellant had a VA examination for diseases of the ear in May 
2001.  Appellant complained of mild hearing loss and of loss 
of balance when getting out of bed; appellant stated that the 
sensation of spinning could last up to four hours.  Appellant 
denied blockage of the ears or ringing.  The examiner noted 
that appellant has peripheral polyneuropathy consequent to an 
excessive dose of chemotherapy agents nine or ten years 
previously.  On examination, there were no signs indicative 
of an inner ear dysfunction.  The examiner's diagnosis was 
history or otitis media and dizziness of unknown etiology.  
The examiner recommended that appellant be afforded a hearing 
test.

Appellant had a VA joints examination in May 2001.  He 
complained of pain and swelling of both knees, especially the 
left knee, resulting in several falls.  The knee would 
reportedly lock and would occasionally give way.  On 
examination, appellant was noted to walk with a cane and with 
both knees flexed, with pain on movement of the knees.  There 
was no measurable swelling or atrophy of the knees.  Range of 
motion was extension to 144 degrees left knee (154 degrees 
right knee) and flexion to 70 degrees left knee (100 degrees 
right knee).  There was no ligamentous instability; the 
examiner could not test for kneecap instability.  X-rays 
taken on the day of examination showed marked narrowing and 
scoliosis of the medial joint of the left knee.  The 
examiner's diagnosis was as follows.  (1) Severe traumatic 
arthritis of the left knee, secondary to an open arthrotomy 
for internal derangement of the left knee.  (2) Severe 
restriction of motion of the left knee.  The examiner noted 
that appellant has had an intracranial tumor, which has 
neurological residuals including sensory loss and weakness; 
the neurological changes further compromise the degenerating 
joints.

Appellant had a VA audiological examination in April 2002.  
Appellant reported occasional earaches in the right ear, 
occasional tinnitus, dizziness when arising in the morning, 
and ear infections during military service.  Audiometric test 
results were as follows:
             

HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
20    
30  
25 
35  
45  
31  
LEFT
20
30  
40  
35  
40  
33  

Speech discrimination was 92 percent in the right ear and 88 
percent in the left ear.  The examiner's assessment was right 
ear essentially normal to 2 kHz, with mild sensorineural 
hearing loss (SNHL) from 3 to 4 kHz and severe-to-profound 
SNHL at 6 to 8 kHz, with excellent work recognition.  For the 
left ear, the examiner's assessment was essentially normal to 
1 kHz, sloping to mild SNHL in 2 to 4 kHz and moderate-to-
profound SNHL at 6 to 8 kHz, with very good word recognition.

The audiological test from April 2002 was reviewed by a VA 
physician in July 2002.  The physician stated that appellant 
had a fairly symmetrical mild-to-profound SNHL bilaterally, 
with a precipitous drop from 4 kHz to 8 kHz.  The hearing 
loss could not be attributed to chemotherapy and could not be 
attributed to Ménière's disease, or to the otitis media to 
which appellant was exposed in service.  Determination of the 
cause of appellant's reported dizziness would require 
specialized testing.  

Appellant had a VA joints examination in May 2003.  The 
examiner reviewed the C-file prior to the examination.  
Appellant reported numbness from his knees to his feet, and 
also left knee pain with exertion.  Appellant described his 
knee symptoms as increased pressure; appellant has difficulty 
feeling pain in the legs due to his chemotherapy-related 
neuropathy.  Appellant is unable to climb into a shower or 
move his legs from one level to another.  Appellant was 
observed to ambulate using two canes, and was observed to be 
unable to rise from a chair without assistance.  On 
examination, his knees were asymmetrical; both knees had 
deformities without swelling.  There was no effusion or 
erythema.  The left knee had crepitus, but there was no joint 
laxity or tenderness.  Appellant could not squat or duck 
walk.  Left knee range of motion was 50 degrees extension and 
110 degrees flexion (right knee +10 extension and 130 
flexion).  Motor strength was 5/5 bilaterally.  X-rays 
revealed significant degenerative joint disease bilaterally.  
The examiner's diagnosis was bilateral degenerative joint 
disease, with angulation deformity of the left knee.  The 
examiner stated an opinion that appellant has a moderate 
degree of functional impairment, approximately 40 percent of 
which is attributable to his service-connected condition; the 
remaining 60 percent represents significant functional 
impairment attributable to the nonservice-connected 
neuropathy.  The combination of both conditions precludes 
either sedentary or physical employment.

Appellant had a VA audiological examination in April 2004.  
Appellant complained of occasional severe pain in the right 
ear, with accompanying bilateral hissing tinnitus.  
Audiometric findings were as follows:

             

HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
20    
30  
30 
45  
55  
41  
LEFT
20
35  
40  
35  
50  
40  

Speech discrimination was 94 percent right ear and 98 percent 
left ear.  The examiner's impression was mild to moderately 
severe mid-to-high frequency SNHL right ear, and mild to 
moderate mid-to-high frequency SNHL left ear.  

Appellant had a VA ear disease examination in June 2004.  The 
examiner reviewed appellant's C-file and noted the results of 
previous examinations beginning in 1993.  The most recent 
audiological test showed slow progression of hearing loss 
since 1993 in both ears.  Examination of the ears revealed 
nothing of clinical significance.  The examiner stated an 
opinion that it more likely than not that appellant's hearing 
loss is unrelated to his service as a military pilot, 
although it is more likely than not that tinnitus (but not 
hearing loss) is related to military service.

Appellant had a VA general medical examination in May 2005.  
The examiner reviewed appellant's C-file prior to the 
examination.  Appellant reported that his knees give out 
intermittently, especially the left knee.  Appellant was 
observed to ambulate with a walker, and stated that he has no 
sensation from the knees down bilaterally.  Appellant denied 
any ache in the knees or lower extremities, although he 
reported some intermittent stiffness sensation in the knees 
and thighs bilaterally.  In regard to hearing, appellant 
stated that he has no difficulty communicating except when 
someone is whispering, and he denied any ear pain or 
drainage.  On examination, there was mild diffuse swelling of 
the knees, left greater than right, without crepitus, 
effusion, erythema, joint laxity, or tenderness.  Range of 
motion of the left knee was 50 degrees extension and 110 
degrees flexion (right knee +10 extension and 130 degrees 
flexion); there was no instability bilaterally.  

The examiner's diagnoses were ear infection resolved with no 
sequelae, residual of left knee injury, and bilateral 
degenerative joint disease with angulation deformity of the 
left knee.  The examiner stated an opinion that the ear 
infection did not, by itself or in combination, affect 
appellant's usual activities, occupation, or employability.  
However, appellant's service-connected knee disability causes 
severe functional impairment and precludes him from 
employment either physical or sedentary.    
       
III.  Analysis

Entitlement to service connection for hearing loss

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).
Service connection for sensorineural hearing loss may be 
presumed to have been incurred in qualifying service, if 
shown to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2004).

The first Hickson element is medical evidence of a current 
disability.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or, when the auditory thresholds for at least 
three of those frequencies are 26 decibels or greater; or, 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).  VA 
audiological examinations of record, including the most 
recent, consistently note at least some readings in the 40 
decibel range, which meets the VA criteria for hearing 
disability.  The Board accordingly finds that medical 
evidence shows bilateral hearing loss to a disabling degree, 
and the first part of the Hickson analysis has been 
satisfied.

The second part of the Hickson analysis is evidence of in-
service incurrence or aggravation of the disease or injury.  
In this case, the service medical record shows that the 
whispered voice test was 15/15 at time of discharge.  Such 
finding does not represent clear evidence of hearing loss 
under VA standards, nor does the totality of the post-service 
record suggest that such represented the onset of chronic 
hearing pathology, so the second Hickson element is not 
satisfied.

The third part of the Hickson analysis is medical evidence of 
nexus between the claimed disability and the claimant's 
military service.  In this case, there is no such medical 
evidence, and the third Hickson element is not satisfied.  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303; Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  Lay evidence of symptomatology is pertinent 
to a claim for service connection, if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) 
(emphasis added).  Appellant stated in 2000 that the onset of 
his hearing loss was 15 years previously (i.e., approximately 
1985), and there is no objective evidence showing continuity 
of symptoms beginning within the first year following 
separation from service.  Presumptive service connection is 
therefore not in order.

The absence of evidence of a hearing disability during 
service is not fatal to a service connection claim.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection 
for hearing loss may be granted where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-traumatic audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  In this case there is no clear 
documentation of acoustic trauma due to significant noise 
exposure in service, but more importantly, the file does not 
show a medically sound basis on which to attribute 
appellant's post-service SNHL to his military service.  The 
Board accordingly finds that the precedents of Ledford and 
Hensley do not apply in this case. 

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the VA 
audiological examination in December 1993 did not show a 
hearing disability, and it was not until the VA audiological 
examination of April 2002 that appellant demonstrably had a 
hearing disability.  This was more than 60 years after 
appellant's discharge from service, and the Board finds that 
this passage of years is actual evidence against a claim of 
service connection.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.

Evaluation of service-connected otitis media

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.  

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. 
App. 225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

The Board is obligated to evaluate the probative value of all 
medical and lay evidence. Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  The Board has accordingly 
reviewed the entire file.  However, the Board is not required 
to discuss all evidence, when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).  

Disabilities of the ear are rated under 38 C.F.R. § 4.87, 
diagnostic codes 6200 to 6260.  The diagnostic codes 
specifically applicable to otitis media are Diagnostic Code 
6200 (chronic suppurative otitis media) and Diagnostic Code 
6201 (chronic nonsuppurative otitis media with effusion).

In this case, there are a number of relevant VA medical 
examinations on file: ear disease examination of May 2000, 
ear disease examination of January 2001, ear disease 
examination of June 2004, and general medical examination of 
May 2005.  None of these examinations noted suppurative 
otitis media, so compensation is not appropriate under 
Diagnostic Code 6200.  None of the examinations noted 
effusion, so compensation is not appropriate under Diagnostic 
Code 6201.

In the most recent examination of record, the general medical 
examination of May 2005, the examiner diagnosed current 
otitis media without sequelae.  The findings of a physician 
are medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
Succinctly, the examiner's opinion means that appellant does 
not have a current disability consequent to the otitis media 
that he had in service.  Compensable evaluation is 
accordingly clearly not warranted.   

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.

Entitlement to rating in excess of 30 percent for left knee 
prior to May 7, 2001 

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).  Diagnostic Code 5257 (recurrent subluxation or 
lateral instability of knee), in and of itself, is not 
predicated on functional loss, so the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply to that code.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Disabilities of the leg and knee are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263.  The diagnostic 
codes specifically applicable to a disability for the knee 
are Diagnostic Code 5257 (other impairment of the knee, 
recurrent subluxation and instability), Diagnostic Code 5260 
(limitation of flexion of the leg), and Diagnostic Code 5261 
(limitation of extension of the leg).  Since appellant has 
been diagnosed with degenerative joint disease, Diagnostic 
Code 5003 (degenerative arthritis) is also for application.   

Where medical evidence shows claimant has arthritis, and 
where the diagnostic code applicable to the disability is not 
based on limitation of motion, such as Diagnostic Code 5257 
(knee subluxation or instability), a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1,1997); see also Hicks v. 
West, 8 Vet. App. 417 (1995).  Painful motion of a major 
joint or groups caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a minimum 10 percent rating, per 
joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion.  VAOPGCPREC  09-98 (August 
14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).

The rating criteria for Diagnostic Code 5003 (degenerative 
arthritis are as follows).  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint or joints involved.  When the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The rating criteria for Diagnostic Code 5257 (other 
impairment of the knee, recurrent subluxation or lateral 
instability) are as follows.  For a rating of 10 percent: 
slight impairment.  For a rating of 20 percent: moderate 
impairment.  For a rating of 30 percent: severe impairment.  

The rating criteria for Diagnostic Code 5260 (limitation of 
flexion) are as follows.  For a rating of 10 percent: flexion 
limited to 45 degrees.  For a rating of 20 percent: flexion 
limited to 30 degrees.  For a rating of 30 percent: flexion 
limited to 15 degrees.  

The rating criteria for Diagnostic Code 5261 (limitation of 
extension) are as follows.  For a rating of 10 percent: 
extension limited to 10 degrees.  For a rating of 20 percent: 
extension limited to 15 degrees.  For a rating of 30 percent: 
extension limited to 20 degrees.  For a rating of 40 percent: 
extension limited to 30 degrees.  For a rating of 50 percent: 
extension limited to 45 degrees.  

For appellant's condition prior to May 7, 2001, the Board 
looks primarily at the VA medical examination of May 1999, 
the letters of Dr. G. J. dated September 1999 and June 2000, 
and the letter from G. W. dated August 2000.  The Board will 
also consider clinical treatment notes to the extent that 
these contradict or supplement the medical examination 
report.

Appellant's measured left knee flexion in May 1999 was 90 
degrees.  This was not compensable under Diagnostic Code 
5260.  Appellant's measured left knee extension in May 1999 
was -20 degrees.  This is compensable at 30 percent under 
Diagnostic Code 5261.  There is no clinical indication of 
instability or subluxation, so separate rating under 
Diagnostic Code 5257 is not warranted.

The letters of Dr. G. J., the letter from G. W., and clinical 
notes substantiate limitation of motion and pain, but do not 
provide specific range of motion data.  

The Board finds that increased rating in excess of 30 percent 
was not warranted prior to May 2001.  There being no 
compensable instability or loss of flexion, the only 
compensable disability was for loss of extension (30 
percent).  Since the rating exceeds 10 percent, the 
requirements for pain in general (DeLuca) and painful 
arthritis specifically (Lichtenfels) have been met.  
 
Entitlement to rating in excess of 40 percent for left knee 
prior to May 20, 2003 

For appellant's condition prior to May 20, 2003, the Board 
looks primarily at the VA medical examination of May 2001.  
The Board will also consider clinical treatment notes to the 
extent that these contradict or supplement the medical 
examination report.

Appellant's measured left knee flexion in May 2001 was 70 
degrees.  This was not compensable under Diagnostic Code 
5260.  Appellant's measured left knee extension in May 2001 
was 144 degrees (i.e.,  -36 degrees).  This is compensable at 
40 percent under Diagnostic Code 5261.  There is no clinical 
indication of instability or subluxation, so separate rating 
under Diagnostic Code 5257 is not warranted.

The Board finds that increased rating in excess of 40 percent 
was not warranted prior to May 2003.  There being no 
compensable instability or loss of flexion, the only 
compensable disability was for loss of extension (40 
percent).  Since the rating exceeds 10 percent, the 
requirements for pain in general (DeLuca) and painful 
arthritis specifically (Lichtenfels) have been met.  
 
Evaluation of left knee after May 20, 2003 (current rating 50 
percent)

For appellant's condition after May 20, 2003, the Board looks 
primarily at the VA medical examinations of May 2003 and May 
2005.  The Board will also consider clinical treatment notes 
to the extent that these contradict or supplement the medical 
examination report.

Appellant's measured left knee flexion in May 2003 and May 
2005 was 110 degrees.  This was not compensable under 
Diagnostic Code 5260.  Appellant's measured left knee 
extension in May 2003 and May 2005 was 50 degrees.  This is 
compensable at 50 percent under Diagnostic Code 5261, which 
is the schedular maximum under this diagnostic code.  There 
is no clinical indication of instability or subluxation, so 
separate rating under Diagnostic Code 5257 is not warranted.

The Board finds that increased rating in excess of 50 percent 
is not warranted after to May 2003.  There being no 
compensable instability or loss of flexion, the only current 
compensable disability is for loss of extension (50 percent).  
Since the rating exceeds 10 percent, the requirements for 
pain in general (DeLuca) and painful arthritis specifically 
(Lichtenfels) have been met.  

Extraschedular rating

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that appellant has had frequent 
hospitalization due to either otitis media or degenerative 
arthritis of the left knee.  Appellant's otitis media 
apparently does not cause him any marked interference with 
employment.  Degenerative arthritis of the knee demonstrably 
causes interference with employment, but there is no evidence 
that degenerative arthritis of the left knee causes a 
"marked interference with employment" beyond that 
envisioned by the rating schedule.  Extraschedular rating is 
therefore not appropriate in this case.

Benefit of the doubt

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
symptoms of appellant's service-connected disabilities more 
closely approximate the schedular criteria for his present 
ratings, and the benefit-of-the-doubt rule does not apply.


ORDER

Service connection for bilateral hearing loss is denied.  

A compensable rating for otitis media is denied.  

An evaluation in excess of 30 percent for left knee 
disability prior to May 7, 2001, is denied.  

An evaluation in excess of 40 percent for left knee 
disability prior to May 20, 2003, is denied.  

An evaluation in excess of 50 percent for left knee 
disability is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


